Citation Nr: 0300728
Decision Date: 01/14/03	Archive Date: 06/02/03

DOCKET NO. 01-03 545A              DATE JAN 14, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Newark, New Jersey

THE ISSUE

Entitlement to an increased evaluation for the orthopedic residuals
of a chip fracture of the left ulnar styloid with nonunion,
currently evaluated as 20 percent disabling.

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

ATTORNEY FOR THE BOARD 

J.R. Bryant, Counsel

INTRODUCTION

The veteran served on active duty from November 1961 to November
1964.

This comes before the Board of Veterans' Appeals (Board) on appeal
from a rating decision by the Department of Veterans Affairs (VA)
Regional Office (RO) in Newark, New Jersey.

During the course of the appeal the VA examination in July 2000
revealed a tender and painful scar of the dorsal left wrist and the
RO granted service connection for that disability in August 2000.
A separate 10 percent rating has been assigned for that disability.
The veteran has not submitted a notice of disagreement challenging
the evaluation assigned by the RO with respect to that rating, and
that issue is therefore not in appellate status at this time. That
scar was said to be tender and limiting the motion of the wrist.

In December 2001 rating decision, the issues of service connection
for status post lumbar injury and varicose veins of the left leg
were denied. The file before time Board does not contain a notice
of disagreement with respect to that decision, and neither issue is
therefore not appellate status at this time.

The attention of the RO is directed to the representative's
December 2002 Informal Hearing Presentation memorandum as well as
a May 2000 private treatment report and the July 2000 and October
2001 VA examination reports. This evidence reasonably raises issues
of entitlement to service connection of additional left upper
extremity disability, to include degenerative joint disease, ulnar
neuropathy and carpel tunnel syndrome that the RO has not as yet
initially considered. It is possible that some of this pathology is
related to scarring of the elbow or forearm for which service
connection has been established. These issues should be addressed
by the veteran and his representative at the RO, and the RO should
take appropriate action.

It is noted, for clarification purposes, that the decision herein
is limited to the orthopedic residuals of the chip fracture. Those
are the residuals that can be 

- 2 -

medically identified in the record, and are those that can be the
subject of an informed decision of the Board. To the extent there
are neurological residuals that might be the subject of a separate
rating, that matter too should be addressed by the veteran and his
representative at the RO. As noted above, a separate 10 percent
rating for symptomatic residual scarring has been granted.

FINDINGS OF FACT

1. The veteran's left upper extremity is his non-dominant upper
extremity.

2. The orthopedic residuals of a left wrist chip fracture are
productive of no more than nonunion of the ulna in the lower half
of the minor upper extremity with no false movement, loss of bone
substance or marked deformity. There is no ankylosis of the wrist.

CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 percent
for orthopedic residuals of chip fracture of the left ulnar styloid
with nonunion have not been met. 38 U.S.C.A. 1155, 5107 (West 1991
& West Supp. 2001); 38 C.F.R. 4.71a, Diagnostic Code 5211 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in the law
during the pendency of this appeal, with enactment of the Veterans
Claims Assistance Act of 2000 (VCAA), now codified at 38 U.S.C.A.
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002). This
law redefines the obligations of VA with respect to the duty to
assist, including to obtain medical opinion where necessary,

3 -

and includes an enhanced duty to notify a claimant as to the
information and evidence necessary to substantiate a claim for VA
benefits.

VA has a duty to notify the veteran and his representative of any
information and evidence needed to substantiate and complete a
claim. 38 U.S.C.A. 5103 (West Supp. 2002) 38 C.F.R. 3.159(b)
(2002). The veteran has been advised by the RO of the type of
evidence lacking to demonstrate entitlement to a higher evaluation
in the August 2000 rating decision; the March 2001 Statement of the
Case; a May 2001 development letter; and the December 2001
supplemental statement of the case. VA has no outstanding duty to
inform the veteran that any additional information or evidence is
needed.

VA has a duty to assist the veteran in obtaining evidence necessary
to substantiate the claim. 38 U.S.C.A. 5103A (West Supp. 2002); 38
C.F.R. 3.159(c) (20)2). The RO collected medical records from all
health care providers identified by the veteran. The veteran has
been offered an opportunity to submit additional evidence in
support of his claim. He was given the opportunity to appear and
testify before a RO hearing officer and/or Member of the Board to
advance any and all arguments in favor of his claim, but declined
to do so. As the record shows that the veteran has been afforded
two VA examinations in connection with his claim, the requirements
of 38 C.F.R. 3.159(c)(4) have been met. The veteran has not
identified additional relevant evidence that has not already been
sought and associated with the claims file. The Board does not know
of any additional relevant evidence, which is available.

The requirements of the VCAA have been substantially met by the RO.
Every possible avenue of assistance has been explored, and the
veteran has had ample notice of what might be required or helpful
to his case. Thus, further remand would serve no useful purpose. VA
has satisfied its duties to inform and assist the veteran in this
case. Finally, there is no prejudice to the veteran in deciding his
claim on the merits, because he has been told what the requirements
are to establish his claim and has been provided sufficient
opportunity to present evidence meeting those requirements. He has
had the assistance of the RO to develop every possible source 

- 4 -

of evidence or information that might substantiate his claim. See
Bernard v. Brown, 4 Vet. App. 384 (1993).

As there is no additional evidence that needs to be obtained, there
is no need for any more specific notice to the veteran than has
already been provided. See e.g., Quartuccio v. Principi, 16 Vet.
App. 183 (2002) (addressing the duties imposed by 38 U.S.C. 5103(a)
and 38 C.F.R. 3.159). Therefore, the claim is ready for appellate
review.

Disability evaluations are determined by comparing a veteran's
present symptomatology with the criteria set forth in VA's Schedule
for Rating Disabilities, which is based on average impairment in
earning capacity. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. Part 4
(2002). When a question arises as to which of two ratings apply
under a particular diagnostic code, the higher evaluation is
assigned if the disability more closely approximates the criteria
for the higher rating; otherwise, the lower rating will be
assigned. 38 C.F.R. 4.7 (2002). After careful consideration of the
evidence, any reasonable doubt is resolved in favor of the veteran.
38 C.F.R. 4.3 (2002).

The veteran's entire history is considered when making disability
evaluations. 38 C.F.R. 4.1 (2002); Schafrath v. Derwinski, 1 Vet.
App. 589, 592 (1995). Where entitlement to compensation already has
been established and an increase in the disability rating is at
issue, it is the present level of disability that is of primary
concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

On a procedural matter, it is noted that service connection was
granted in a May 1965 rating action. Originally, the veteran's
orthopedic residuals of chip fracture of the left wrist were
evaluated on the basis of impairment of the radius and assigned a
20 percent evaluation under 38 C.F.R. 4.71a, Diagnostic Code 5212
(2002). It is unclear how this determination was made. The disorder
has been classified as the residuals of a chip fracture of the ulna
styloid. While there was scarring at the elbow, that has been
separately rated. In this case, there is no evidence whatsoever to
indicate impairment of the veteran's left radius. Indeed, the
service and post 

- 5 -

service medical records reflect that the veteran had chip fracture
of the styloid process of the left ulna. This 20 percent rating is
protected from reduction. The Board determines, however, that the
correct Diagnostic Code is 5211. There a 20 percent rating for ulna
impairment, is warranted for nonunion in the lower half. This more
accurately reflects the orthopedic impairment caused. See VA
examination of April 1965.

The, Board notes that the assignment of a particular Diagnostic
Code is "completely dependent on the facts of a particular case."
Butts v. Brown, 5 Vet. App. 532, 538 (1993). One Diagnostic Code
may be more appropriate than another based on such factors as an
individual's relevant medical history, the current diagnosis, and
demonstrated symptomatology. Any change in a Diagnostic Code by a
VA adjudicator must be specifically explained. See Tedeschi v.
Brown, 7 Vet. Ap]). 411, 414 (1995); Pernorio v. Derwinski, 2 Vet.
App. 525, 529 (1992). Therefore, as noted above, based on the
medical evidence the Board concludes that the veteran's service-
connected left wrist disability is more properly rated under
Diagnostic Code 5211 for impairment of the ulnar.

Under Diagnostic Code 5211, a 20 percent evaluation requires
nonunion of the ulna of the minor upper extremity in the lower half
or nonunion of the ulna of the minor extremity in the upper half
with false movement and without loss of bone substance or
deformity. A 30 percent evaluation requires nonunion in the upper
half of the minor extremity with false movement and with loss of
bone substance (1 inch (2.5 centimeters) or more) and marked
deformity. 38 C.F.R. 4.71a, Diagnostic Code 5211 (2002).

Service connection was initially granted for the residuals of a
chip fracture of the left wrist, by rating action in May 1965 based
on the service medical records which showed the veteran was
involved in a motor vehicle accident which caused injury to the
left upper extremity. The veteran sustained multiple abrasions and
lacerations over the entire upper left extremity. X-rays of the
left wrist revealed a chip fracture of the ulnar styloid. It does
not appear that splinting or casting was required. Upon discharge
from the hospital the veteran's wounds were completely healed, with
full 

- 6 -

range of function of the left hand and good neurovascular status.
The pertinent diagnosis was fracture of the left ulnar styloid,
with no major artery or nerve involved. The evidence of record
shows that the veteran is right-handed. Therefore, his left arm is
considered the minor extremity for purposes of the above-
referenced rating schedule.

The veteran filed a claim for increase in September 2000. In
support of his claim is a May 2000 medical report from J.B.
Margolies, M.D. that noted the veteran's complaints of pain,
numbness and weakness in the left arm, wrist, hand and fingers.
When this occurs he is unable to pick up hold or carry any object
regardless its weight. Examination revealed sensory loss in the
left forearm and left hand. There was pain, tenderness and
spasticity present in the left wrist at rest and during range of
motion, which was incomplete. Dorsiflexion was restricted to 30 out
of 60 degrees. Palmar flexion was restricted to 40 out of 70
degrees. Radial deviation was restricted to 10 out of 20 degrees
and ulnar deviation was restricted to 10 out of 30 degrees. The
examiner commented that all movements of the left wrist and hand
were markedly restricted and painful. The examiner concluded the
veteran's symptoms were, with all medical probability, residual to
the injuries suffered in the accident in service.

During VA examination in July 2000 the veteran had wrist extension
to 40 degrees and palmar flexion to 90 degrees. His pronation and
supination were normal compared to the opposite side. There were
spotty areas of decreased sensation involving the left forearm all
the way down and including all digits. There was local tenderness
at the left elbow and range of motion from 10 degrees to 120
degrees as compared to the right elbow, which was 0 to 140 degrees.
Range of motion of the digits was decreased when compared to the
opposite side with the index and middle finger tips only coming to
within .5 inch of the palmar surface of the hand, compared to the
right where all digits were able to come into the palm. There was
a deformity of the left forearm musculature, which was weak, with
a deep cleft anteromedially starting at the ulnar styloid. X-rays
of the forearm showed minimal degenerative changes of the joint
space.

7 -

VA Records dated from October 2000 to October 2001 show ongoing
evaluation and treatment for complaints of pain and numbness in the
left forearm and hard with occasional weakness and incoordination.

In December 2000 the veteran underwent an electrodiagnostic study.
At that time he gave a history of motor vehicle accident in
service, which resulted in a chip fracture of the left ulnar
styloid with nonunion. His current complaints were of dropping
items held in his left hand as well as numbness and tingling in the
left forearm and lateral hand. He indicated that he had these
symptoms since his accident but that they were worsening. Sensory
examination was intact to light touch and there was no hand atrophy
noted. Motor nerve conduction studies were performed on the
bilateral median and ulnar nerves. The left median nerve latency
was slightly prolonged with wrist stimulation with normal amplitude
and mildly reduced conduction velocity across the forearm segment.
All other latencies, amplitude and nerve conduction velocities were
normal. Sensory nerve conduction studies on the bilateral median
ulnar nerves showed the left median nerve demonstrated a slightly
prolonged latency, a decreased amplitude, a slow conduction
velocity through the carpal tunnel. Bilateral ulnar nerves
demonstrated normal latencies and conduction velocities and normal
amplitudes. The veteran refused the EMG portion of the examination.
Based on the limited electrodiagnostic study, the findings were
suggestive of mild carpal tunnel syndrome on the left.

The most recent treatment records dated in August 2001 show the
veteran had tried a night splint without relief. Wrist films showed
degenerative joint disease. The clinical impression was carpal
tunnel syndrome, complicated by chronic pain syndrome.

VA neurological examination in October 2001 revealed sensation was
diminished to fine touch and pin in the ulnar nerve distribution.
There was normal tone and bulk with 5/5 strength except the
ulnar-innervated muscles of the hand. The VA examiner referred to
the findings of 2000 electrodiagnostic study in detail. The
diagnosis was ulnar neuropathy at the level of the elbow with
sensory and motor 

- 8 -

weakness of the ulnar-innervated muscles in the hand, suggestive of
moderate disease. Asymptomatic carpal tunnel syndrome, bilaterally
was also noted.

Considering the objective findings contained in the claims folder
examinations, coupled with the veteran's subjective complaints, the
Board finds that the 20 percent rating currently assigned for the
veteran's service-connected orthopedic residuals of a chip fracture
of the left ulnar styloid is appropriate, as the veteran's
disability picture more nearly approximates the criteria for this
particular evaluation. A rating in excess of 20 percent is not
warranted because there are no objective medical findings, which
comport with the rating criteria for a 30 percent evaluation under
Diagnostic Code 5211.

As evidenced by the veteran's recent VA examinations in July 2000
and October 2001, the minimal residual of the left wrist chip
fracture is nonunion of the left unlnar styloid. Accordingly, in
the absence of greater severity, such as nonunion in the upper half
of the ulna with false movement and with loss of bone substance (1
inch or more), a greater rating of 30 percent is not warranted.

Some of the veteran's complaints and the objective clinical
findings suggest additional left upper extremity disability,
including ulnar neuropathy, carpal tunnel syndrome and degenerative
joint disease. However, the only disability for consideration
herein, is the orthopedic residuals of the left wrist for which
service connection has been established is nonunion of the left
ulnar styloid. In rating the disability due to the chip fracture of
the left ulnar styloid, the Board may only consider the impairment
due to the chip fracture and may not consider the impairments due
to other pathology. 38 C.F.R. 4.14 (2002). Significantly, the Board
notes that following the veteran's inservice motor vehicle
accident, the chip fracture of the left ulnar styloid did not
involve artery or neurological impairment. Moreover the post-
service clinical evidence fails to show, by adequate pathology,
that the additional nonservice connected left upper extremity
manifestations are attributable to the service-connected left ulnar
styloid chip fracture.

9 -

Furthermore, while there is some limitation of motion, there is no
showing of ankylosis. Thus, a higher rating under Code 5214 is not
warranted. The limitation of motion caused by the fracture is
contemplated in the rating assigned for nonunion.

The Board has also considered the veteran's assertions in making
this decision and considers them credible insofar as he described
his symptoms and beliefs in the merits of his claim. However, as a
layperson, he is not competent to make medical determinations. See
e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). When
the entire history of the disorder at issue is reviewed, based upon
the objective medical evidence together with the veteran's
contentions regarding the manner in which it arose and its
manifestations, the Board can discern no basis for assigning a
higher evaluation for chip fracture residuals of the left ulnar
styloid. 38 C.F.R. 4.7 (2002).

The Board therefore finds that the preponderance of the evidence is
against the claim for an increased evaluation for chip fracture
residuals of the left ulnar styloid and that the benefit-of-the-
doubt rule does not apply. 38 U.S.C.A. 5107(b) (West 1991 & Supp.
2002).

ORDER

An increased evaluation, in excess of 20 percent for the orthopedic
residuals of a chip fracture of the left ulnar styloid with
nonunion is denied.

MICHAEL D. LYON
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating 

- 10-

the form to reflect changes in the law effective on December 27,
2001. See the Veterans Education and Benefits Expansion Act of
?001, Pub. L. No. 107-103. 115 Stat. 976 (2001). In the meanwhile,
please note these important corrections to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. 

In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 11 -



